 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ADELLE F.,                                           Case No.: 18-cv-1972-AJB (MSB)
12                                       Plaintiff,
                                                          ORDER:
13   v.
     ANDREW SAUL, Commissioner of                         (1) ADOPTING THE REPORT
14
     Social Security,                                     AND RECOMMENDATION (Doc.
15                                                        No. 20); AND
                                      Defendant.
16
                                                          (2) REVERSING AND REMANDING
17                                                        FOR FURTHER PROCEEDINGS
18
19
20          Presently before the Court is the parties’ Joint Motion for Judicial Review of the
21   Final Decision of the Commissioner of Social Security. (Doc. No. 19.) The Court referred
22   this matter to Magistrate Judge Michael S. Berg for a Report and Recommendation (the
23   “R&R”), which was issued on February 7, 2020. (Doc. No. 20.) The Magistrate Judge
24   recommends “judgment be entered reversing the decision of the Commissioner and
25   remanding this matter for further administrative proceedings pursuant to sentence four of
26   42 U.S.C. § 405(g).” (Id. at 2.) The parties were instructed to file written objections to the
27   R&R by February 21, 2020, and a reply to the objections no later than February 28, 2020.
28   (Id. at 25)

                                                      1

                                                                                18-cv-1972-AJB (MSB)
 1         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 2   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
 3   a de novo determination of those portions of the report . . . to which objection is made[,]”
 4   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
 5   made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United States v. Remsing, 874 F.2d
 6   614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need only
 7   satisfy itself that there is no clear error on the face of the record in order to accept the
 8   recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
 9   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
10         Neither party has filed objections to the R&R. Thus, having reviewed the R&R, the
11   Court finds it thorough, well-reasoned, and contains no clear error. Accordingly, the Court
12   hereby: (1) ADOPTS the R&R; and (2) REVERSES the decision of the Commissioner.
13   The Court REMANDS the case for further proceedings pursuant to sentence four of 42
14   U.S.C. § 405(g).
15
16   IT IS SO ORDERED.
17
18   Dated: March 2, 2020
19
20
21
22
23
24
25
26
27
28
                                                  2

                                                                               18-cv-1972-AJB (MSB)
